IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

J. A. F., FATHER OF H.L.F.           NOT FINAL UNTIL TIME EXPIRES TO
AND R.A.F., MINOR                    FILE MOTION FOR REHEARING AND
CHILDREN,                            DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D16-3943

v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed December 19, 2016.

An appeal from the Circuit Court for Okaloosa County.
Terrance R. Ketchel, Judge.

Timothy Michael Beasley of The Beasely Law Firm, P.L., Shalimar, for Appellant.

Dwight O. Slater of Florida Department of Children and Families, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.